DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendments filed 11/15/2022 to claims 1, 9-12, 15, 20, 29, 30, 35, and 38 have been entered. Claims 2 and 27 canceled. Claims 1, 3-26, and 28-38 remain pending, of which claims 1, 6, 9-26, 28-35, 37, and 38 are being considered on their merits. Claims 3-5, 7, 8, and 36 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. 
The instant claim amendments have overcome the indefiniteness and anticipation rejections of record, which are withdrawn. The instant claim amendments have overcome the obviousness rejections of record over Picciolo, which are withdrawn.
Any other rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 9-20, 22-26, 28, 30-35, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Birnboim et al. (WO 2015/179976; provided in the IDS dated 8/14/2019) in view of Plumb et al. (US 7,298,886) and as evidenced by the APHL article on AFB smear microscopy (2013, 67 pages) and Tan et al. (Biophysical Journal (2002), 83(3), 1547-1556; Reference U).
Other species were found during the search, this rejection addresses the embodiment of a sample is sputum and the detergent capable of solubilizing/clearing the sample is SDS (PubChem CID 3423265). Tan teaches that (SDS) is a commonly used detergent to solubilize biological membranes (e.g. clear, or improve optical clarity or optical transmittance) and to isolate and purify membrane proteins and membrane lipids (see the 1st paragraph on p1547 under the Introduction).
Birnboim teaches a method determining the amount of M. tuberculosis in a sample, the method comprising 1) contacting sputum samples spiked with M. tuberculosis with a composition comprising 2% w/v SDS, 12.5 mM CDTA (i.e. a species of chelator and carboxylic acid; trans‐cyclohexylene‐1,2‐diamine‐N,N,N′,N′‐tetraacetate, PubChem CID 10213), 50 mM glycine (i.e. a species of compound comprising a carboxylic acid) at a pH of 10.5 (¶0076), 2) plating the samples treated in step (1) on to LB plates for colony counting (¶0076-0082), reading on claims 1, 9-11, 13, 16, 20, 25, 31, 32, and 37 (i.e. making a health determinization by detecting the presence of M. tuberculosis bacteria) and reading in-part on the acid concentration range of claim 15. Birnboim teaches a working example wherein detergent and CDTA composition has a pH of 6.8 (¶0038), reading on claim 12. Birnboim does not teach staining or dyeing the bacterial sample (¶0076-0082), reading on the negative limitation of claim 24. Birnboim teaches adding citric acid or EDTA as chelating agents (¶0036), reading on claims 14 and 19. Birnboim teaches adding the chelator with the clearance composition (i.e. STC) (¶0076), reading in-part on claims 17 and 18. Birnboim teaches holding the sputum samples treated with the clearance composition (I.e. STC) at 4°C, 35°C , or room temperature for up to 30 days prior to additional processing (¶0076) and with sample held at either room temperature or 4°C still being viable out to 30 days (Table 1 after ¶0091), reading in-part on claim 22. Birnboim teaches that adding the clearance composition prior to processing the sample with acid-fast staining to determine the presence of mycobacterial disease by microscopy (e.g. bright field microscopy or fluorescent microscopy as evidenced by APHL article at p2-12) (¶0007-0008, ¶0055 and ¶00108), reading on claim 23, 26, and 30. Birnboim teaches biological samples comprising urine (¶0028), reading on claim 33. Birnboim teaches sputum contains contaminating particles such as blood and residual food (¶0053), reading on claim 34. Birnboim teaches determining that the presence/amount of contaminating bacteria (e.g. contaminating cells obtained from the biological sample) (¶00238-00240), reading on claims 35 and 38.
Regarding claims 14 and 19, it would have been obvious before the invention was filed to substitute the citric acid and EDTA of Birnboim for the CDTA of Birnboim. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Birnboim expressly considers the substitution. The skilled artisan would have been motivated to do so because Birnboim teaches citric acid, EDTA, and CDTA as equivalent chelators and all three compounds are related as bearing carboxylic acid groups, and so the substitution would predictably yield a chelator in Birnboim’s methods of detecting bacteria. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).
Regarding claim 15, optimization within prior art conditions or through routine experimentation will generally not support patentability absent a showing of criticality of the claimed range to the contrary. See M.P.E.P. § 2144.05, particularly subsections II and III. In this case, Birnboim clearly teaches that a composition comprising CDTA as a concentration of 12.5 mM CDTA is effective to determining the amount of M. tuberculosis in a sample, and so the burden is shifted back to Applicant to show the criticality of the claimed range by objective evidence.
Regarding claims 17 and 18, see In In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) where the court found that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. Also, in In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930), the court found that selection of any order of mixing ingredients is prima facie obvious. In this case, the only difference between the methods of Birnboim as cited and the claims is the order in which the chelator is added to the biological sample and so the claims must be held prima facie obvious absent any showing of non-obviousness regarding the order of adding the chelator to the contrary.
Regarding claim 22, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In this case, Birnboim’s time ranges overlap with the claimed range, and person of ordinary skill in the art would be motivated to hold the biological samples contacted with the clearance composition (i.e. STC) of Birnboim to more rapidly identify M. tuberculosis in the sputum samples taught by Birnboim. Therefore, the claimed time range must be held prima facie obvious absent any showing to the contrary. 
Regarding claim 23, 26 and 30, it would have been obvious before the invention was filed to further contact the processed biological sample of Birnboim with an acid fast stain as taught by Birnboim as evidenced by the APHL article. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Birnboim expressly considers this additional step. The skilled artisan would have been motivated to do so because Birnboim teaches that the acid fast stain is predictably advantageous to detect mycobacteria in a biological sample.
Regarding claim 33, it would have been obvious before the invention was filed to substitute the sputum sample taught by Birnboim for the urine sample taught by Birnboim in Birnboim’s methods of detecting bacteria. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Birnboim expressly considers the substitution. The skilled artisan would have been motivated to do so because the substitution would predictably and advantageously yield methods of detecting bacteria in urine samples as expressly taught by Birnboim.
Regarding claims 35 and 38, it would have been obvious before the invention was filed to further analyze the treated biological samples of Birnboim for the present of contaminating particulate matter as further taught by Birnboim. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Birnboim expressly considers this additional screening step. The skilled artisan would have been motivated to do so because the addition of said screening step would be predictably advantageous to determine if the initial clearing step with a composition comprising a detergent was successful or if additional detergent treatments are needed for the biological samples taught by Birnboim in Birnboim’s methods of detecting bacterial in biological samples.
Regarding claim 38, repetition of steps previously recited within a claim is on its own not inventive because it merely requires employing the well-known maxim, “If at first you don’t succeed, try, try again.” See Perfect Web Techs., Inc. v. InfoUSA Inc., 92 U.S.P.Q.2d 1849, 1856 (Fed. Cir. 2009). Repeating steps until a desired result is achieved requires only common sense and is, therefore, not inventive. Id. at 1854-55 (citing KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385 (U.S. 2007)). In this case, duplicating the first clearing step with a composition comprising a detergent would be predictably advantageous to further treat the biological samples to otherwise destroy any contaminating particulate matter.

Regarding claim 1, Birnboim does not teach wherein determining comprises: generating an image of the contacted sample by a camera; measuring a number of pixels that correlates to the bacteria in the image. Regarding claim 28, Birnboim does not teach further comprising displaying the image of the sample on a user interface. Regarding claim 28, Birnboim does not teach wherein the predetermined number of pixels may be obtained by independently performing an empirical experiment using a standard sample having a known amount of bacteria.
Plumb teaches a method of counting biological agents (e.g. microorganisms) on a bacterial growth plate utilizing an imaging system (Abstract). Plumb teaches scanning unit houses a 2-dimensional monochromatic camera for generating one or more images of inserted bacterial growth plate 24 and housing various illuminators for illuminating the front and back of the biological growth plate 24 during imaging and wherein the images are communicated to an external computer 22 for image analysis (Col. 7, lines 34-45), reading on the camera and generating step of claim 27. Plumb teaches that the colonies are defined by pixels in the images wherein small area colonies are defined as below a threshold of about 20 pixels or about 5 pixels (Col. 14, lines 33-41), reading on claim 27. Plumb teaches that scanning unit 21 may comprise a display screen to  display the progress or results of analysis of the biological growth plate to a user (Col. 7, lines 22-33), reading on claim 28. Plumb teaches that the imaging system would be advantageous to improve the accuracy of automated counts of biological agents (e.g. microorganisms) on growth plates (Abstract, Col. 4, lines 46-53), reading on claims 27 and 28.
Regarding claims 1 and 28, it would have been obvious before the invention was filed to add the imaging system and display of Plumb to the bacterial detection methods of Birnboim. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Birnboim and Plumb are directed towards methods of detecting bacteria by counting colonies on growth plates. The skilled artisan would have been motivated to do so because Plumb teaches that the addition of the imaging system would be advantageous to automate the counting methods of Birnboim and to improve the accuracy of automated counts of biological agents (e.g. microorganisms) on growth plates.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Birnboim and Plumb as applied to claim 1 above, and further in view of Irina et al. (US 2012/0165626A1) and Sangha et al. (US 2016/0024559A1).
The teachings of Birnboim and Plumb are relied upon as set forth above.
Regarding claim 6, Birnboim and Plumb do not teach the elected species of detergent of sodium methyl oleoyl taurate.
Irina teaches methods for detecting analytes in biological samples (Abstract) such as urine (¶0009). Irina teaches contacting the biological sample to a detection device wherein the detection device comprising a layer of sodium methyl oleoyl taurate as an exemplary species of hydrophilic surfactant (¶0068), reading in-part on claim 6.
Sangha teaches a (biological) specimen collection device (Abstract). Sangha teaches adding at least one surfactant/detergent to the biological sample as a stabilizing agent to prevent degradation of the sample by microorganisms and enzymes (¶0182). Sangha teaches non-ionic detergents such as Triton X-100 and anionic detergents such as SDS and sodium methyl oleoyl taurate as equivalents (¶0184 and ¶0187-0189), reading on claim 6.
Regarding claim 6, a person of ordinary skill in the art would have had a reasonable expectation of success in substituting the SDS of Birnboim for the sodium methyl oleoyl taurate of Sangha because SDS and sodium methyl oleoyl taurate are both explicitly taught as being useful for THE SAME PURPOSE as detergents. Furthermore, a person of ordinary skill in the art would be specifically directed towards the embodiment of sodium methyl oleoyl taurate of Sangha in view of Irina, who teaches sodium methyl oleoyl taurate is an exemplary hydrophilic surfactant in similar methods of detecting analytes in biological samples. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Birnboim and Plumb as applied to claim 1 above, and further in view of Bergwerff et al. (US 2009/0081638A1).
The teachings of Birnboim and Plumb are relied upon as set forth above. Birnboim further teaches an alternative embodiment wherein the clearance composition (i.e. STC) comprising lithium hydroxide (LiOH) (¶0038 and 0041), reading in-part on claim 21. Birnboim teaches an alternative composition for treating sputum comprising sodium hydroxide (¶0081 and ¶0097), reading in-part on claim 21
Regarding claim 21, Birnboim and Plumb do not teach a chelator solution comprising sodium hydroxide.
Bergwerff teaches methods of detecting bacteria (Abstract). Bergwerff teaches adding sodium hydroxide to adjust the pH of a biological sample(¶0140, e.g. a composition comprising Salmonella sp.), reading on claim 1. 
Regarding claim 21, it would have been obvious before the invention was filed to add the sodium hydroxide (NaOH) of either Bergwerff or Birnboim to the composition comprising a chelator of Birnboim. A person of ordinary skill in the art would have had a reasonable expectation of success in Birnboim teaches adding a structurally similar hydroxide compound (i.e. LiOH), because Birnboim teaches a separate composition comprising NaOH to add to biological samples in methods of detecting bacteria, and because Bergwerff teaches adding defined NaOH concentrations to biological samples.  The skilled artisan would have been motivated to do so because either sodium hydroxide would predictably function to increase the pH of the biological sample to a final and desired pH value as taught by Bergwerff.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Birnboim and Plumb as applied to claims 1 and 27 above, and further in view of Picciolo et al. (US 3,971,703; provided in the IDS dated 8/14/2019).
The teachings of Birnboim and Plumb are relied upon as set forth above.
Regarding claim 29, Birnboim and Plumb do not teach wherein the predetermined number of pixels may be obtained by independently performing an empirical experiment using a standard sample having a known amount of bacteria.
Picciolo teaches a method of measuring an amount of bacterial in a sample, the method comprising: 1) contacting a urine sample with a composition comprising 6% w/v Triton X-100, 2) vortexing the sample from step (1), 3) contacting the sample from (2) with a composition comprising 0.25 M sodium malate at a pH of 4.25, 4), letting the sample stand for 5 minutes, 5) determining the amount of bacteria in the sample by quantifying the amount of ATP present in the sample (Example at Col. 7), reading on claim 29.
	Regarding claim 29, it would have been obvious before the invention was filed to further combine the methods of Picciolo with the methods of Birnboim such as to generate a known correlation between image pixels and bacterial number in the imaging methods of Plumb. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Picciolo, Birnboim, and Plumb and are all directed towards methods of detecting bacteria and Picciolo teaches detailed methods of detecting bacteria by correlating the ATP to bacterial cell numbers in a biological sample. The skilled artisan would have been motivated to do so because the addition of Picciolo’s quantitative detection methods would be advantageous to then impart quantitative detection of the colonies on growth plates of Birnboim as cell number based upon the imaged pixels in the imaging system of Plumb.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Response to Arguments
Applicant's arguments on pages 7-12 of the reply have been fully considered, but not found persuasive of error for the reasons given below. 
On pages 8-10 of the reply, Applicant alleges that Birnboim is defective by not teaching every element of claim 1 as instantly amended and which now recited the limitations of canceled claims 2 and 27. Specifically, Applicant alleges that SDS is not a clearing agent. This is not found persuasive because Applicant has not presented any additional evidence that the SDS in Birnboim’s methods is not capable of clearing (e.g. improving optical clarity or optical transmittance) Birnboim’s sputum samples. See M.P.E.P. §  2121, in that the prior art is presumed operable absent any showing to the contrary. Second, Applicant’s arguments rely on unclaimed features,  as “clearance solution” is generic with respect to any degree of improvement. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Nevertheless, the evidentiary teachings of Tan appended to the modified grounds of rejection above and necessitated by the instant amendments make clear that SDS is capable of solubilizing biological (cellular) membranes (e.g. clearing, or improving optical clarity or optical transmittance) and so the methods of Birnboim as evidenced by Tan inherently meet an aqueous clearing solution as set forth in claim 1, see M.P.E.P. §  2112.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the Plumb with Birnboim on page 11 of the reply, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Applicant appears to traverse the rejection by alleging there is no explicit teaching, suggestion, or motivation in either reference to lead to their combination, but this is not found persuasive of error as this is not the only permissible basis for combing the teachings of the prior art for a prima facie case for obviousness under 35 U.S.C. §  103, See M.P.E.P. §  2143. the examiner met the prima facie burden providing a reason to combine the references, and the explicit analysis/reasoning set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) “…refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
Regarding the elected species of sodium methyl oleoyl taurate (SMOT) of claim 6, Applicant alleges on pages 11-12 of the reply that Sangha is defective by teaching a “laundry list” of potential species of detergents at ¶0182-0190. This is not found persuasive of error as these arguments appear to ignore the teachings of Irina which would point a person of ordinary skill in the art to the specific embodiment of SMOT, and second the arguments appear to sidestep that Sangha teaches all of the species anionic detergents of ¶0187 and including SMOT as obvious variants and equivalents of each other thus motivating a person of ordinary skill in the art to substitute one for the other absent any showing of nonobviousness to the contrary.
On pages 11-12 of the Applicant alleges that Irina and Sangha are “not relevant to the present claims”. This is interpreted as an allegation that Irina and Sangha are nonanalogous art. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Irina and Sangha are in Applicant’s field of endeavor by being broadly directed towards the detection of chemicals and compositions in biological samples and a specimen collection device, respectively.

Conclusion
No claims are allowed. No claims are free of the art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Sean C. Barron/Primary Examiner, Art Unit 1653